NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0778-18T2

JOSEPH FISCHETTI and
MATTHEW BECHT,

          Plaintiffs-Appellants,

v.

SOUTH ORANGE-MAPLEWOOD
BOARD OF EDUCATION;
DR. JOHN J. RAMOS, SR., KEVIN
WALSTON, ELIZABETH BAKER,
STEPHANIE LAWSON-MUHAMMAD,
ELIZABETH DAUGHERTY,
MAUREEN JONES, ANNMARIE
DAINI, MADHU PAI, CHRIS SABIN,
DONNA SMITH, and JOHANNA WRIGHT,
in their individual and official capacities;
and RANDY NATHAN,

     Defendants-Respondents.
__________________________________

                    Argued May 13, 2019 – Decided May 29, 2019

                    Before Judges Messano, Fasciale, and Rose.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. L-4755-17.
           Steven D. Farsiou argued the cause for appellants
           (Trinity & Farsiou, LLC, attorneys; Steven D. Farsiou,
           on the briefs).

           Howard M. Nirenberg argued the cause for respondents
           South Orange Maplewood Board of Education, Kevin
           Walston, Elizabeth Baker, Stephanie Lawson-
           Muhammad, Elizabeth Daugherty, Maureen Jones,
           AnnMarie Daini, Madhu Pai, Chris Sabin, Donna
           Smith, and Johanna Wright (Nirenberg & Varano, LLP,
           attorneys; Howard M. Nirenberg, of counsel; Sandra N.
           Varano, on the brief).

           Richard A. Grodeck argued the cause for respondent
           Dr. John J. Ramos, Sr. (Piro, Zinna, Cifelli, Paris &
           Genitempo, LLC, attorneys; Richard A. Grodeck, on
           the brief).

           Michael Dolich argued the cause for respondent Randy
           Nathan (Bennett, Bricklin & Saltzburg, LLC, attorneys;
           Michael Dolich, on the brief).

PER CURIAM

     We granted plaintiffs Joseph Fischetti and Matthew Becht leave to appeal

the trial court's August 17, 2018 order that denied their motion to quash a

subpoena served by defendant Randy Nathan.        Plaintiffs, former baseball

coaches at Columbia High School in Maplewood, alleged that Nathan, the father

of a former player, maliciously filed and pursued a "harassment, intimidation

and bullying" (HIB) complaint against them.     Plaintiffs alleged that other

defendants — the South Orange-Maplewood Board of Education (the Board),


                                                                      A-0778-18T2
                                      2
its individual members, and Dr. John Ramos, Sr., the district superintendent —

violated plaintiffs' civil and constitutional rights in the manner by which they

conducted the HIB investigation and ultimately terminated them as coaches.

Plaintiffs also alleged common law causes of action for malicious use and abuse

of process, defamation, and tortious interference against defendants.

      Plaintiffs were themselves named defendants in another lawsuit. David

DeFranco, a former player, sued plaintiffs, the Board, and others, alleging

violations of the New Jersey Anti-Bullying Bill of Rights Act, N.J.S.A. 18A:37-

13 to -32 (the DeFranco litigation). During discovery in the DeFranco litigation,

which was subject to a protective order, racially and religiously insensitive text

messages exchanged by plaintiffs were recovered from their personal phones.

Attempting to acquire these messages for use in this litigation, Nathan served a

subpoena duces tecum on DeFranco's counsel requesting his litigation file, with

the exception of any privileged documents.

      Plaintiffs refused to enter into the consent confidentiality order already in

place in the DeFranco litigation. Nathan moved to intervene in that litigation,

but the judge denied that request.

      DeFranco then moved to remove the confidentiality order, and plaintiffs

moved to quash Nathan's subpoena. The judge conducted a single hearing on


                                                                           A-0778-18T2
                                        3
the applications. During oral argument, plaintiffs' counsel asserted that Nathan

was "seek[ing] discovery . . . he would not ordinarily be entitled to through a

backdoor process."     Counsel contended the appropriate method to obtain

discovery was to "send[] those requests to me." Plaintiffs' counsel also argued

the requested information was irrelevant to the litigation. He emphasized there

were different parties in this litigation than in the DeFranco litigation and

"absolutely different claims." Alternatively, plaintiffs argued the court should

maintain the confidentiality order entered in the DeFranco litigation over any

documents produced in response to the subpoena.

      The judge entered two orders. She lifted the confidentiality provisions of

the consent order in the DeFranco litigation; she denied plaintiffs' motion to

quash. Plaintiffs moved for leave to appeal.

      While that motion was pending before us, plaintiffs moved for

reconsideration in both lawsuits. The judge reconsidered her prior orders and

restored the protective order in the DeFranco litigation but reaffirmed her

decision on plaintiffs' motion to quash. We entered our order granting leave to

appeal shortly thereafter.

      Since then, the parties advised us that the DeFranco litigation settled in

February 2019, and all parties in this litigation entered into a consent protective


                                                                           A-0778-18T2
                                        4
order regarding any discovery produced in response to Nathan's subpoena.

Therefore, the only issue before us is whether the judge abused her discretion in

denying plaintiffs' motion to quash. Plaintiffs contend she did because the judge

failed to consider and appreciate "Rule 4:10-2(a) and the related case law

regarding relevancy." We disagree and affirm.

      We defer to a trial court's "discovery rulings absent an abuse of discretion

or a judge's misunderstanding or misapplication of the law." Capital Health

Sys., Inc. v. Horizon Healthcare Servs., Inc., 230 N.J. 73, 79-80 (2017) (citing

Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011)).

"[A]ppellate courts must start from the premise that discovery rules 'are to be

construed liberally in favor of broad pretrial discovery' . . . ." Id. at 80 (quoting

Payton v. N.J. Tpk. Auth., 148 N.J. 524, 535 (1997)). Rule 4:10-2(a) reflects

this principle:

             In General. Parties may obtain discovery regarding any
             matter, not privileged, which is relevant to the subject
             matter involved in the pending action, whether it relates
             to the claim or defense of the party seeking discovery
             or to the claim or defense of any other party, . . . . It is
             not ground for objection that the information sought
             will be inadmissible at the trial if the information
             sought appears reasonably calculated to lead to the
             discovery of admissible evidence . . . .

             [(Emphasis added).]


                                                                             A-0778-18T2
                                          5
While plaintiffs correctly note that the "br[eadth of] modern discovery . . . is not

unbridled and not unlimited[,]" Berrie v. Berrie, 188 N.J. Super. 274, 282 (Ch.

Div. 1983), the text messages at issue are not only highly relevant to this

litigation, but also likely to lead to the discovery of admissible evidence.

      For example, plaintiffs have asserted that Nathan defamed them by

spreading malicious rumors about their style of coaching the baseball team.

Nathan is entitled to defend against those allegations by showing statements

deemed defamatory by plaintiffs were true, or believed by him to be true,

potentially subverting an element of defamation. See G.D. v. Kenny, 411 N.J.

Super. 176, 186-88 (App. Div. 2009) (explaining the elements of defamation

and identifying truth as an absolute defense). Moreover, these text messages are

alleged to contain religiously derogatory and racist comments, which plaintiffs

generally denied uttering in a prior deposition. Therefore, the discovery may be

relevant to plaintiffs' credibility. Further, as the Board points out, after-acquired

evidence of misconduct may be relevant to limit plaintiffs' claims for economic

damages against the Board. Cicchetti v. Morris Cty. Sheriff's Office, 194 N.J.

563, 590 (2008).

      Affirmed.




                                                                             A-0778-18T2
                                         6